DETAILED ACTION
This office action is in response to applicant’s filing dated June 5, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 5-13, 17, 21, and 24-29 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed June 5, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 3, 5-13, 17, 24, and 26-29; and cancelation of claim(s) 4, 14-16, 18-20, 22, and 23.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 5, 11-13, 14, and 21, drawn to a liquid nicotine mouth spray formulation for oral mucosal delivery and fast onset nicotine craving relief, the mouth spray formulation being designed to adhere to the oral mucosa, and the mouth spray formulation being designed to utilize free nicotine base as both a source of nicotine and a source of pH regulating agent, wherein the mouth spray formulation does not contain any further pH regulating agent other than said free nicotine base.
Group II, claim(s) 24-28, drawn to a method of alleviation of nicotine craving relief by administering an effective amount of said oral nicotine formulation.
Group III, claim(s) 29, drawn to a nicotine mouth spray device comprising the liquid nicotine mouth spray formulation.

 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any one of Groups  I-III elected, Applicant is further required to elect a single disclosed formulation by electing every single component present and a specific compound for each component. For example, if Applicant requires the presence of mucoadhesive, applicant should further elect a disclosed muchoadhesive agent such as from those listed in claim 9 (e.g. pectin, or pectin and chitosan in the case of election of a combination).  If applicant requires the presence of a solvent, then Applicant should elect a solvent agent such as from those listed in claim 17 (e.g. water).  The Examiner notes that if Applicant elects a subgenus of solvents such as terpenes or alcohol, Applicant should further elect a disclosed terpene or alcohol such as from those listed in the specification (see page 8, lines 8-11).  For example, if Applicant elects terpene, Applicant should elect a disclosed terpene component (e.g. menthol) and if Applicant elects an alcohol, Applicant should further elect a disclosed alcohol component (e.g. ethanol or ethanol and propylene glycol in the case of election of a combination.  If applicant elects no additional components, then Applicant should indicate no additional components.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a liquid nicotine mouth spray formulation comprising free nicotine and does not contain any further pH regulating agent other than said nicotine base, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Borschke (US 2011/0274628 A1).  
Borschke teaches a nicotine-containing composition comprising a nicotine source (claim 1), wherein the nicotine source is in the form of a free base (claims 8-9), wherein the composition is in a form adapted for oral ingestion (claim 10), wherein the pharmaceutically acceptable form is a spray (claim 11).  The Examiner acknowledges that Borschke teaches buffers and pH control agents as representative types of excipients useful for the manufacture of nicotine-containing products.  However, the composition as disclosed does not require a buffer/pH control agent, these are simply alternative embodiments.  Thus, Borschke teaches an oral mouth spray composition comprising nicotine free base with no additional pH regulating agent other than the nicotine free base.  Thus, since the technical feature, i.e. a liquid nicotine mouth spray formulation comprising free nicotine and does not contain any further pH regulating agent other than said nicotine base is taught by the prior art, the technical feature lacks novelty.  As such, the technical feature linking the species does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.	
Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







	/Rayna Rodriguez/             Examiner, Art Unit 1628